                    Case 2:19-cv-02602-MSG Document 1 Filed 06/14/19 Page 1 of 8




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT O:F PENNSYLVANIA


 KEIANAJORDAN
 1722 N. 6Pt Street
                                                                                   0
                                                            CIVIL ACTION NO. fl-..@_.. __       2 8 ij ~
 Philadelphia, PA 19151
                      Plaintiff,
                                                            JURY TRIAL DEMANDED
               V.


 PEDIATRIC DENTAL ASSOC IATES,
 PLLC
 6404 Roosevelt Blvd.,
 Philadelphia, PA 19149

                                Defendant.


                                                  COMPLAINT

          Plaintiff, Keiana Jordan ("Plaintiff"), by and through her undersigned attorney, for her

Complaint against Defendant, Pediatric Dental Associates, PLLC ("Defendant"), alleges as

follows:

                                               INTRODUCTION

          1.           Plaintiff initiates this action contending that Defendant has violated Plaintiffs

rights protected by Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e, et

seq., and 42 U.S.C. § 1981 ("Section 1981 "). As a result, Plaintiff suffered damages as set forth

herein.

                                                    PARTIES

          2.          PlaintiffKeiana Jordan is a citizen of the United States and Pennsylvania, and

currently maintains a residence at 1722 North 61 st Street, Philadelphia, PA 19151.
             Case 2:19-cv-02602-MSG Document 1 Filed 06/14/19 Page 2 of 8




        3.      Defendant Pediatric Dental Associates, PLLC is a domestic corporation organized

and existing under the laws of the Commonwealth of Pennsylvania, which operates a place of

business at 6404 Roosevelt Boulevard, Philadelphia, PA 19149.

                                   JURISDICTION AND VENUE

        4.      On or about March 4, 2019, Plaintiff filed a Charge of Discrimination against

Defendant with the United States Equal Employment Opportunity Commission ("EEOC"),

thereby satisfying the requirements of 42 U.S.C. § 2000e-5(b) and (e). Plaintiff's EEOC Charge

was docketed as EEOC Case No. 530-2019-02345. Plaintiff's EEOC Charge was filed within

the applicable time limit associated with this dispute.

        5.      By correspondence dated March 19, 2019, Plaintiff received a Notice of Right to

Sue from the EEOC regarding her Charge, advising her that she had ninety (90) days to file suit

against Defendant.

        6.      Accordingly, this lawsuit was filed within that time frame.

        7.      This action is for violations by Defendant of Plaintiff's rights protected by Title

VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e, et seq., and 42 U.S.C. §

1981 ("Section 1981 ").

        8.      This Court has original jurisdiction over this matter, pursuant to 28 U.S.C. §§

1343 and 1331, as it is a civil rights action arising under the laws of the United States.

        9.      The venue in this district is proper under 28 U.S.C. § 139I(b), as the parties reside

in this judicial district and the events giving rise to this action occurred in this judicial district.

                             FACTS RELEVANT TO ALL CLAIMS

        10.     Paragraphs I through 8 are hereby incorporated by reference, as though the same

were fully set forth at length herein.



                                                    2
           Case 2:19-cv-02602-MSG Document 1 Filed 06/14/19 Page 3 of 8




         11.    On or around November 2 I, 20 I 9, Plaintiff was hired by Defendant as a

Supervisor.

         I 2.   At all times material hereto, Plaintiff never received any justifiable discipline.

         13.    By way of background, Plaintiff is African American, and belongs to a protected

class.

         14.    Shortly after Plaintiff began working, two of P.laintiffs colleagues, Ashely Colon

("Ashley") and Ruthie Colon ("Ruthie") would make comments, inter alia, "not sure why they

are always hiring these black bitches knowing they're not going to last here." Upon information

and belief, both Ashely and Ruthie are Puerto Rican.

         15.    On or around January 22, 2019, Plaintiff complained to Melinda Kane ("Ms.

Kane"), Defendant's Pediatric Manager, who is Caucasian, regarding the above-referenced

commentary.

         16.    In response to Plaintiffs complaints, Ms. Kane advised she would investigate and

have a team meeting.

         17.    However, upon information and belief, no investigation or meeting was

conducted.

         18.    Subsequently, Ashley continued to make racial remarks towards Plaintiff.

         19.    On or around February 14, 2019, Plaintiff complained to Defendant's Human

Resources Representative ("HR"), Bridget Jackson ("Ms. Jackson") regarding the discriminatin

commentary.

         20.    In response, Ms. Jackson informed Plaintiff she would conduct an investigation.

         21.    Upon information and belief, no investigation took place.




                                                   3
             Case 2:19-cv-02602-MSG Document 1 Filed 06/14/19 Page 4 of 8




        22.      On or about February 28, 2019, Joyce Zuccarini ("'Ms. Zuccarini"), Defendant's

Director, terminated Plaintiff because she "did not fit the look."

        23.      Critically, Defendant gave Plaintiff a severance package and said, "hopefully this

will do the trick."

        24.      Upon information and belief, Ashley and Ruthie still remain employed by

Defendant.

        25.      Therefore, it is believed that Plaintiffs termination was motivated by unlawful

race and color discrimination and in retaliation of her complaints of same, in direct violation of

Title VII.

        26.      As a result of Defendant's discriminatory actions, Plaintiff has and is suffering

mental, physical, and economic damages, including but not limited to, loss of income and loss of

benefits.

                                        COUNTI
                      TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                 42 U.S.C. § 2000e, et seq.
                       RACE DISCRIMINATION AND RET ALIATI ON
                                                                                                      i
        27.      Paragraphs I through 26 are hereby incorporated by reference, as though the sam

were fully set forth at length herein.

        28.      Defendant violated Title VII of the Civil Rights Act of 1964, 42 U.S.C § 2000e,

seq., in that Defendant unlawfully and illegally discriminated against Plaintiff on the basis of he

race (African American), a protected class under Title VII.

        29.      Defendant acted with malice and with reckless indifference to Plaintiffs civil

rights and emotional and physical well-being.

        30.      Defendant terminated Plaintiff on the basis of her race and in retaliation for her
                 !
complaints of same.

                                                   4
           Case 2:19-cv-02602-MSG Document 1 Filed 06/14/19 Page 5 of 8




          31.    Because of Defendant's unlawful acts, Plaintiff suffered damage in the form of,

inter alia, loss of past and future wages and compensation, loss of reputation and standing in the

professional community, personal humiliation, embarrassment, and loss oflife's enjoyment.

          32.    As a result of Defendant's deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, promotion benefits, earnings and earnings

potential, and loss of other significant economic benefits.

          WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in her favor and against Defendant and gran\
                                                                                                       j




the maximum relief allowed by law, including, but not limited to:

          (A)    Back wages, front pay, loss of health and retirement benefits, raises, and bonuses

in an amount to be determined at trial, but no less than One Hundred and Fifty Thousand Dollars

($150,000.00);

          (B)    Compensatory damages;

          (C)    Plaintiffs costs, disbursements, and attorney's fees incurred in prosecuting this

action;

          (D)    Pre-judgment interest in an appropriate amount; and

          (E)    Such other and further relief as is just and equitable under the circumstances.

                                        COUNT II
                       TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                     42 u.s.c. § 1981
                        RACE DISCRIMINATION AND RETALIATION

          33.    Paragraphs 1 through 32 are hereby incorporated by reference, as though the sam

were fully set forth at length herein.




                                                   5
         Case 2:19-cv-02602-MSG Document 1 Filed 06/14/19 Page 6 of 8




       34.       Defendant violated 42 U .S.C § 1981 in that Defendant unlawfully and illegally

discriminated against Plaintiff on the basis of her race (African American), a protected class

under Section 1981.

       35.       Defendant acted with malice and with reckless indifference to Plaintiffs civil

rights and emotional and physical well-being.

       36.       Defendant terminated Plaintiff on the basis of her race and in retaliation for her

complaints of same.

       37.       Because of Defendant's unlawful acts, Plaintiff suffered damage in the form of,

inter alia, loss of past and future wages and compensation, loss of reputation and standing in the

professional community, personal humiliation, embarrassment, and loss of life's enjoyment.

       38.       As a result of Defendant's deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, promotion benefits, earnings and earnings

potential, and loss of other significant economic benefits.

       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in her favor and against Defendant and grant

the maximum relief allowed by law, including, but not limited to:

        (A)      Back wages, front pay, loss of health and retirement benefits, raises, and bonuses

in an amount to be determined at trial, but no less than One Hundred and Fifty Thousand Dollar!

($150,000.00);

        (B)      Punitive, compensatory, and/or exemplary damages in an amount to be

determined at trial, but sufficient to punish Defendant for its intentional, negligent, willful,

wanton, and/or malicious conduct;




                                                   6
                          Case 2:19-cv-02602-MSG Document 1 Filed 06/14/19 Page 7 of 8
' .   ~   ..


                         (C)   Plaintiffs costs, disbursements, and attorney's fees incurred in prosecuting this

               action;

                         (D)   Pre-judgment interest in an appropriate amount; and

                         (E)   Such other and further relief as is just and equitable under the circumstances.




                                                                       Respectfully submitted,

                                                                       MURPHY LAW GROUP, LLC

                                                             By:         :p                 ~
                                                                       Preeya Ban , Esquire
                                                                       Michael Murphy, Esquire
                                                                       Eight Penn Center, Suite 2000
                                                                       1628 John F. Kennedy Blvd.
                                                                       Philadelphia, PA 19103
                                                                       215.375.0961 or 267.273.1054
                                                                       pbansal(w,phillyemploymentlawyer.com
                                                                       murphy@pl:!illyemploymentlawyer.com
               Dated: June 14, 2019                                    Attorneys for Plaintiff




                                                                   7
         Case 2:19-cv-02602-MSG Document 1 Filed 06/14/19 Page 8 of 8




                           DEMAND TO PRESERVE EVIDENCE

       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiffs employment, to her potential claims and her claims to

damages, to any defenses to same, including, but not limited to electronic data storage,

employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,

cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.




                                                 8
